Froessel, J. (concurring).
We concur in result only. We agree with Judge Fuld that defendant, American Cyanamid Company, may be held liable for its express representations (as to the nonshrinkable character of “ Cyana Finish” fabrics) in newspapers and periodicals where they have been repeated on its own labels and tags delivered by Cyanamid to fabric manufacturers such as Fairtex and Apex, to be passed on to garment manufacturers such as plaintiff, so that they might attach them to the clothing cut from the fabrics purchased, all allegedly with Cyanamid’s knowledge and authorization.
We do not agree that the so-called “ old court-made rule ” should be modified to dispense with the requirement of privity without limitation. We decide cases as they arise, and would affirm in this case under the facts here disclosed.
Chief Judge Desmond and Judges Burke and Foster concur with Judge Fuld; Judge Froessel concurs in result only in a separate opinion in which Judges Dye and Van" Voorhis concur.
Order affirmed, etc.